    Case 3:20-mc-00022-G-BK Document 10 Filed 08/06/20                 Page 1 of 5 PageID 650



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ACKERMAN MCQUEEN, INC., ET AL.,                   §
    MOVANTS,                                      §
                                                  §
V.                                                §             Case No. 3:20-MC-22-G-BK
                                                  §
NATIONAL RIFLE ASSOCIATION OF                     §
AMERICA, ET AL.,                                  §
     RESPONDENTS.                                 §

                                              ORDER

         Pursuant to the District Judge’s Pretrial Management Order, Doc. 8, Petitioners’ Motion

to Quash Third Party Subpoena, Doc. 1, is before the Court for determination. For the reasons

that follow, the motion is granted only to the limited extent specified herein.

                                        I. BACKGROUND

         The National Rifle Association of America (“NRA”) and its CEO, Wayne LaPierre

(“LaPierre”), filed a separate civil action in this Court (cause number 3:19-CV-2074) asserting

claims based on the termination of a long time business relationship between the NRA and

Ackerman McQueen, Inc. (“Ackerman”), a public relations agency, and Mercury Group, Inc.

(collectively, “AMc”), a wholly-owned subsidiary of Ackerman that specializes in public

communications strategy. Doc. 4-18 at 2, 7, 10. The NRA also brings claims against three

Ackerman executives.1 Doc. 4-18 at 8.

         In the underlying civil action, the NRA specifically asserts that Movants violated the

Lanham Act and committed copyright infringement, and, alternatively, conversion, because


1
 For consistency sake, the Court uses the term “Movants” to identify multiple Defendants from
the underlying civil case.
Case 3:20-mc-00022-G-BK Document 10 Filed 08/06/20                   Page 2 of 5 PageID 651



AMc’s website displayed the NRA’s copyrighted works and listed the NRA as a client after the

parties had terminated their business relationship. Doc. 4-18 at 41-46. The NRA also asserts:

       •   Movants committed fraud by overcharging the NRA for services rendered and
           misrepresenting the performance of the NRA’s digital platform, NRATV, Doc. 4-18 at
           46-53;

       •   Movants’ actions amount to a breach of their fiduciary duty to the NRA, Doc. 4-18 at
           53-56;

       •   Movants conspired to commit fraud and extort LaPierre and the NRA, Doc. 4-18 at 56-
           57; and

       •   AMc breached its contract with the NRA by violating records-inspection,
           confidentiality, and return-of-property clauses. Doc. 4-18 at 59-62.

       Movants filed a counterclaim against the NRA and a third-party complaint against

LaPierre. Doc. 4-27. Movants assert claims for (1) libel per se against the NRA and LaPierre

for accusing AMc of extortion, Doc. 4-27 at 112; and (2) tortious interference with a contract for

interfering with AMC’s employment agreements with NRATV talents, Doc. 4-27 at 113.

Movants further assert a breach of contract claim against the NRA and seek a declaratory

judgment that “the NRA has waived and/or is estopped from claiming that the confidentiality

provision of the Services Agreement applies only to AMc.” Doc. 4-27 at 113-15. Lastly,

Movants assert a fraud claim against LaPierre for making false statements concerning NRATV’s

performance analytics, commentators, and certain NRATV contracts. Doc. 4-27 at 114.

       On January 24, 2020, the NRA served a subpoena duces tecum on non-party Six Flags

Entertainment Corporation (“Six Flags”). The subpoena commands Six Flags to produce, inter

alia, documents regarding marketing services Movants provided Six Flags and the amounts Six

Flags paid for those services. Doc. 1-1 at 8-9. Subsequently, Movants filed the instant motion to

quash, Doc. 1, in the United States District Court for the Western District of Texas, which

transferred the motion to this Court. Doc. 6.

                                                2
Case 3:20-mc-00022-G-BK Document 10 Filed 08/06/20                    Page 3 of 5 PageID 652



                                    II. APPLICABLE LAW

       Unless otherwise limited by the court, parties may obtain discovery regarding any non-

privileged matter that is relevant to any party’s claim or defense and proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). On timely motion, an issuing court must quash or –

preferably – modify a subpoena that subjects a person or entity to undue burden. FED. R. CIV. P.

45(d)(3)(A)(iv); Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004). “A

court may find that a subpoena presents an undue burden when the subpoena is facially

overbroad.” Wiwa, 392 F.3d at 818.

                                III. PARTIES’ ARGUMENTS

       Movants argue that the subpoena should be quashed because subpoenas must “be limited

to ‘documents that are relevant to any party’s claim or defense’ and cannot be used to ‘develop

new claims or defenses that are not already identified in the pleadings.’” Doc. 1 at 8 (citing

MetroPCS v. Thomas, 327 F.R.D. 600, 609 (N.D. Tex. 2018)). Movants also argue that the

subpoena is facially overbroad, and thus imposes an undue burden, because it seeks “all

documents” of various types and is irrelevant to the NRA’s fraud claims. Doc. 1 at 8; see Doc.

1-1 at 8 (defining “document” and “record” as “all writings of any sort” and “Digital Media” as

“all digitized content”). Additionally, Movants contend that the subpoena is facially overbroad

because Movants’ marketing services for Six Flags ended approximately 20 years ago and those

services “focused on a website that did not have streamed content, [which is] the primary

purpose of NRATV.” Doc. 1 at 9.

       The NRA does not challenge Movants’ characterizations of the information sought or its

temporal scope. Instead, the NRA argues that Movants lack standing to challenge the third-party

subpoena and that the reason the subpoena is not limited in scope is because the NRA lacks



                                                 3
Case 3:20-mc-00022-G-BK Document 10 Filed 08/06/20                     Page 4 of 5 PageID 653



knowledge of when Movants provided services to Six Flags. Doc. 4 at 9-11. The NRA also

asserts that the subpoena seeks relevant information because, based on the NRA’s belief that

Movants’ prior digital media campaigns for other clients were failures, Movants “knowingly

made . . . false statements about NRATV[,]” which is an element of the NRA’s fraud claims.

Doc. 4 at 7 (emphasis in original). The NRA also contends that the subpoena seeks documents

relevant to Movants’ alleged reputational harm. Doc. 4 at 8.

                                           IV. ANALYSIS

        As an initial matter, the NRA’s argument that Movants lack standing to quash a non-

party subpoena is meritless. “A party, although not in possession or control of the materials

sought in a subpoena and not the person to whom the subpoena is directed, has standing to file a

motion to quash or modify under Rule 45(c)(3) if he has a personal right or privilege in the

subject matter of the subpoena or a sufficient interest in it.” Parker v. Bill Melton Trucking, Inc.,

No. 3:15-CV-2528-G-BK, 2017 WL 6520779, at *3 (N.D. Tex. Feb. 2, 2017) (Toliver, J.)

(quoting Chaput v. Griffin, No. 3:14-MC-131-G-BN, 2014 WL 7150247, at *2 (N.D. Tex. Dec.

16, 2014) (Horan, J.)). Because Movants are challenging the production of documents relating to

the marketing services they provided to Six Flags, as well as their business relationship with Six

Flags, the Court finds that they have a sufficient interest in it.

        The Court also finds that the subpoena seeks more information than is relevant to the

claims and defenses asserted in this case, and, thus, is not proportional to the needs of this case.

More specifically, the subpoena lacks any temporal limitation, thereby seeking information that

may be too remote to the NRA’s claims. See Doc. 4-18 at 16 (listing meetings between the NRA

and Movants discussing the success of NRATV, dated October 24, 2017 to January 18, 2019).

Likewise, the NRA’s definition of “Digital Media” with respect to the information to be



                                                   4
Case 3:20-mc-00022-G-BK Document 10 Filed 08/06/20                   Page 5 of 5 PageID 654



produced, Doc. 1-1 at 8, is overbroad because it could require the production of documentation

pertaining to services provided that are unlike those at issue in this case. The NRA also has not

demonstrated the relevance of the amounts Six Flags was billed or paid for services received.

Nevertheless, neither the Court nor the NRA is required to accept Movants’ assertions that Six

Flags lacks any information relevant to the NRA’s claims.

       Consequently, the Court finds it is appropriate to modify the subpoena to request only

that information deemed proportional and relevant. See Wiwa, 392 F.3d at 818 (modifying a

subpoena is preferable to quashing it).

                                          V. CONCLUSION

       Accordingly, Movants’ Motion to Quash Third Party Subpoena, Doc. 1, is GRANTED

as to Non-Party Six Flags Entertainment Corporation’s billing and payment records (request nos.

5-7); thus, Non-Party Six Flags Entertainment Corporation are not required to produce those.

       The subpoena duces tecum issued to Non-Party Six Flags Entertainment Corporation is

hereby modified to limit production only to those documents and communications related to

Petitioner’s provision of online digital media for Six Flags between January 18, 2014 and

January 18, 2019.

       Non-party Six Flags Entertainment Corporation is ORDERED to produce responsive

documents to the subpoena duces tecum issued it by the NRA, as limited herein, by September

6, 2020. Movant is ORDERED to provide a copy of this Order to Six Flags as soon as

practicable.

       SO ORDERED on August 6, 2020.




                                                5
